United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, SOUTHERN
)
MARYLAND PROCESSING & DISTRIBUTION )
CENTER, Capitol Heights, MD, Employer
)
__________________________________________ )
C.L., Appellant

Appearances:
Appellant, pro se
No appearance, for the Director

Docket No. 07-2301
Issued: April 16, 2008

Oral Argument March 5, 2008

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 10, 2007 appellant filed a timely appeal from an August 28, 2007 nonmerit
decision of the Office of Workers’ Compensation Programs which denied his request for
reconsideration, and of a July 23, 2007 decision which denied his occupational disease claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merit and
nonmerit decisions.
ISSUES
The issues are: (1) whether appellant met his burden of proof in establishing that he
developed an occupational disease in the performance of duty; and (2) whether the Office
properly denied appellant’s request for reconsideration without conducting a merit review.
FACTUAL HISTORY
On May 1, 2007 appellant, then a 40-year-old mail handler, filed an occupational disease
claim alleging that he developed a bulging disc at the L3 level of his spine as well as nerve

impingement, scar tissue and arthritis in the performance of duty. He first noticed problems with
his low back in February 2007 and first related his condition to his employment on
April 18, 2007. Appellant noted that he had back surgery on April 4, 2007 and attributed his
back condition to standing on a hard concrete floor at work. He stopped work on April 18, 2007.
In a July 2, 2007 statement, appellant attributed his condition to walking and standing on
a concrete surface at work and commuting more than one hour each way by automobile, as well
as to his need for medications which caused drowsiness. He stated that he worked for four hours
per day, five days per week.
In an April 5, 2007 report, Dr. Alan Kronthal, a Board-certified diagnostic radiologist,
detailed the results of a lumbar magnetic resonance imaging (MRI) scan. He noted appellant’s
history, which included sciatica, back pain with radiation into the right hip and leg, and a
previous lumbar surgery. Dr. Kronthal diagnosed status post surgery on the right side at L4-5
and likely L5-S1 with slight enhancing epidural fibrosis, mild to moderate foraminal narrowing
at the right L5-S1 level due to facet arthritis, likely arthritic endplate edema at L5-S1 and
probable right hemangioma at the L3 level.
In an April 18, 2007 report, Dr. Bruce Ammerman, a treating Board-certified
neurosurgeon, noted appellant’s complaints of back pain with radiation into the right leg as well
as numbness and tingling in the sole of his right foot. He reviewed the diagnostic testing reports
and believed that it was inappropriate for appellant to drive a long distance to work or to stand on
a hard concrete surface. On June 25, 2007 Dr. Ammerman reported that appellant needed certain
accommodations to return to work. He was restricted from driving more than 30 minutes or
working on hard surfaces. Dr. Ammerman stated that the employing establishment had not yet
provided the required accommodations and advised that appellant was to remain off work until
his restrictions were met. He opined that appellant would eventually be able to return to a
sedentary job.
By decision dated July 23, 2007, the Office denied appellant’s occupational disease claim
on the grounds that the medical evidence was insufficient to establish a causal relationship
between his diagnosed condition and the accepted employment factors.
By correspondence dated August 14, 2007, appellant informed the Office that
Dr. Ammerman had passed away and he was searching for a new treating physician. He also
requested reconsideration on August 14, 2007. Appellant noted that Dr. Ammerman had
intended to write a medical report addressing causal relationship and that he was attempting to
find a new physician.
By decision dated August 28, 2007, the Office denied appellant’s request for
reconsideration without conducting a merit review, finding that appellant had not identified the
grounds on which reconsideration was sought and had not presented new evidence or argument
warranting a merit review.

2

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged, and that any disabilities and/or specific
conditions for which compensation is claimed are causally related to the employment injury.2
These are the essential elements of each and every compensation claim regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.3
An occupational disease or injury is one caused by specified employment factors
occurring over a longer period than a single shift or workday.4 The test for determining whether
appellant sustained a compensable occupational disease or injury is three-pronged. To establish
the factual elements of the claim, appellant must submit: “(1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying the factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the factors
identified by the claimant were the proximate cause of the condition for which compensation is
claimed or, stated differently, medical evidence establishing that the diagnosed condition is
causally related to the factors identified by the claimant.”5
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.6 The
opinion of the physician must be based on a complete factual and medical background of the
claimant7 and must be one of reasonable medical certainty8 explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.9

1

5 U.S.C. §§ 8101-8193.

2

Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

D.D., 57 ECAB ___ (Docket No. 06-1315, issued September 14, 2006).

5

Michael R. Shaffer, 55 ECAB 386, 389 (2004); citing Lourdes Harris, 45 ECAB 545 (1994); Victor J.
Woodhams, supra note 3.
6

Conard Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

7

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

8

John W. Montoya, 54 ECAB 306 (2003).

9

Judy C. Rogers, 54 ECAB 693 (2003).

3

ANALYSIS -- ISSUE 1
The Board finds that appellant established that he stood on a concrete surface at work for
four hours per day, five days per week. However, he has not established a causal relationship
between his job duties and his diagnosed back condition.10
In support of his claim, appellant submitted April 18 and June 25, 2007 reports from
Dr. Ammerman, noting appellant’s complaints of back pain and stating that it was inappropriate
for appellant to stand on a hard concrete surface or drive more than 30 minutes. On April 18,
2007 Dr. Ammerman stated that appellant could return to work when his recommended
accommodations were met. However, on June 25, 2007 he reported that the employing
establishment still had not met the recommended accommodations and consequently appellant
was unable to work. The Board finds that Dr. Ammerman’s April 18 and June 25, 2007 reports
are insufficient to establish causal relationship. As noted, causal relationship is a medical issue
which must be proven by the provision of a physician’s rationalized medical opinion.11
Although Dr. Ammerman noted appellant’s diagnosed condition and stated that he was unable to
stand on a concrete surface or drive more than 30 minutes, he did not provide sufficient
explanation or rationale to establish how standing at work caused or contributed to appellant’s
low back condition. He did not describe appellant’s medical history or support causal
relationship with reasoning or a detailed explanation of how standing at work caused or
aggravated appellant’s diagnosed condition.12
Accordingly, the Board finds that
Dr. Ammerman’s April 18 and June 25, 2007 notes are insufficient to establish a causal
relationship between appellant’s diagnosed condition and factors of his employment. Similarly,
Dr. Kronthal’s diagnostic report is insufficient to establish the claim as he did not specifically
relate a diagnosed condition to specific factors of appellant’s employment.
At oral argument, appellant explained that he had previously undergone two back
surgeries: an L4-5 discectomy, which was performed by mistake; and an L5-S1 discectomy. He

10

The Board notes that the Office received new evidence after issuing its most recent merit decision. The Board
cannot consider this evidence for the first time on appeal because the Office did not consider this evidence in
reaching its final decision. The Board’s review is limited to the evidence in the case record at the time the Office
made its final decision. 20 C.F.R. § 501.2(c). Appellant may resubmit the evidence with a request for
reconsideration by the Office.
11

See supra note 6.

12

See supra notes 7, 9. Although Dr. Ammerman also attributed appellant’s condition to the act of driving to
work, there is no evidence that this was a requirement of appellant’s employment. See William W. Knispel, 56
ECAB 639, 642 (2005) (an injury sustained by an employee having fixed hours and place of work while going to or
coming from work is generally not compensable because it does not occur in the performance of duty).

4

also noted that he had a previous claim accepted for a low back condition.13 However, the record
before the Board does not contain evidence pertaining to appellant’s prior surgeries and accepted
back condition. As the Board’s review is limited to the evidence in the instant record, the Board
is unable to consider appellant’s prior back surgeries and accepted condition or what effect, if
any, they may have had on his present condition.14
LEGAL PRECEDENT -- ISSUE 2
Under section 8128 of the Federal Employees’ Compensation Act, the Office has
discretion to grant a claimant’s request for reconsideration and reopen a case for merit review.
Section 10.606(b)(2) of the implementing federal regulations provides guidance for the Office in
using this discretion.15 The regulations provide that the Office should grant a claimant merit
review when the claimant’s request for reconsideration and all documents in support thereof:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by [the
Office]; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by [the Office].”16
Section 10.608(b) provides that, when an application for review of the merits of a claim
does not meet at least one of the three requirements enumerated under section 10.606(b)(2), the
Office will deny the application for reconsideration without reopening the case for a review on
the merits.17 When reviewing an Office decision denying a merit review, the function of the
Board is to determine whether the Office properly applied the standards set forth at section

13

At oral argument, appellant seemed to indicate that his claim was predicated on an aggravation involving his
separate claim before the Office. The Board notes that appellant’s back surgeries and prior accepted condition
appear to involve the same body part, namely, his lumbar spine. The Office’s procedures provide that claims should
be doubled in instances when “correct adjudication of the issues depends on frequent cross-reference between files.”
Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.0400.8(c)
(February 2000). The procedure manual provides, as an example of a case requiring doubling: “A new injury case
is reported for an employee who previously filed an injury claim for a similar condition or the same part of the body.
For instance, a claimant with an existing case for a back strain submits a new claim for a herniated lumbar disc.” Id.
at (c)(1). Because it appears that appellant’s present claim involves the same body part or condition as his previous
accepted claim, on return of the case record the Office should combine the files.
14

See 20 C.F.R. § 501.2(c).

15

20 C.F.R. § 10.606(b)(2) (1999).

16

Id.

17

20 C.F.R. § 10.608(b) (1999).

5

10.606(b)(2) to the claimant’s application for reconsideration and any evidence submitted in
support thereof.18
ANALYSIS -- ISSUE 2
The Board finds that the Office properly denied appellant’s request for reconsideration
because appellant did not meet the above-listed three criteria warranting a merit review. In his
August 14, 2007 reconsideration request, appellant asserted that his injury was work related and
noted that his physician had passed away before he was able to prepare a report addressing
causal relationship in detail.19 However, he did not advance a new legal theory or assert that the
Office misapplied or misinterpreted a point of fact or law. Appellant did indicate that once he
found a new treating physician, he would submit a report discussing causal relationship in detail.
However, he was not able to find a new physician and consequently he did not submit a detailed
report addressing causal relationship, or any other new and relevant evidence, in connection with
his reconsideration request. Accordingly, the Board finds that appellant’s request for
reconsideration did not meet any of the above-listed criteria and consequently that the Office
properly denied his request without conducting a merit review.
CONCLUSION
The Board finds that appellant did not meet his burden of proof in establishing that he
developed an occupational disease in the performance of duty and the Office properly denied his
request for reconsideration without conducting a merit review.

18

Annette Louise, 54 ECAB 783 (2003).

19

At oral argument, appellant noted that, after his treating physician passed away, he was never granted
authorization to obtain a new treating physician. The Board notes that section 8103 of the Act provides that the
employee may initially select a treating physician. 5 U.S.C. § 8103; Billy Ware Forbess, 45 ECAB 157, 162 (1993).
The regulation implementing the Act provides that an employee who wishes to change physicians or see a new
treating physician must submit a written request to the Office explaining why he needs a new physician and the
Office may approve the request at its discretion. 20 C.F.R. § 10.401(b); Billy Ware Forbess, supra note 19 at 162.
Here, it appears that the Office has not exercised its discretion, as appellant advised the Office of his attending
physician’s death and his need for a new physician. The Office has not yet addressed the request.

6

ORDER
IT IS HEREBY ORDERED THAT the August 28 and July 23, 2007 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: April 16, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

